      CASE 0:19-cv-01684-MJD-TNL Document 109 Filed 05/29/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 MatrixCare Inc.,                                   Case No. 19-cv-1684 (MJD/TNL)

                      Plaintiff,

 v.                                                             ORDER

 Netsmart Technologies, Inc.,

                      Defendant.




       On May 12, 2020, the Court issued an oral order on Plaintiff’s motion to compel.

(ECF No. 101). In that motion, Plaintiff sought production of certain documents and

information exchanged between Plum and Defendant, who argued the materials were

protected by the common interest privilege. The Court determined that the common interest

privilege applied only to documents and information shared after Plaintiff filed suit against

Plum and before the litigation between Plum and Plaintiff was resolved. The Court ordered

Defendant to produce all other documents.

       Defendant now seeks permission to file a motion requesting reconsideration.

Defendant argues the Court should not have decided when the common interest privilege

attached because the common interest privilege related only to the capture of forensic

images, which the parties agree occurred well after the common interest privilege attached.

Defendant further argues that reconsideration is appropriate because, contrary to the

Court’s Order, it was Plum that sued Plaintiff and because an affidavit that Defendant
     CASE 0:19-cv-01684-MJD-TNL Document 109 Filed 05/29/20 Page 2 of 4



submitted one day before the hearing establishes that the common interest privilege began

approximately three weeks before Plum filed suit. Plaintiff has filed a letter in opposition

to the request.

       A party may obtain permission to file a motion for reconsideration only when it

demonstrates that the request is justified by “compelling circumstances.” See D. Minn. LR

7.1(j). The Court will correct its order to indicate that the common interest privilege

attached on the day that Plum sued Plaintiff. That correction, however, does not warrant a

motion for reconsideration. The purpose of such motions is to correct a manifest error of

law or present newly discovered evidence. Hagerman v. Yukon Energy Corp., 839 F.2d

407, 414 (8th Cir. 1988). Here, the correction does not alter the Court’s legal analysis. It is

still, for the reasons discussed in the Court’s May 12 Order, the commencement of

litigation between Plum and Plaintiff that determined when the common interest privilege

applied.

       Defendant has failed to demonstrate any other compelling reasons to justify a

motion for reconsideration. First, the Court respectfully disagrees that it should not have

determined the temporal scope of the common interest privilege. Plaintiff expressly argued

in its memorandum that

              the scope of that common interest is temporally limited. Any
              documents or communications that predate both Plum and
              Netsmart being adverse to MatrixCare in litigation are outside
              the common interest as defined by Netsmart. Likewise, Plum
              and MatrixCare quickly entered into a settlement agreement in
              principle; as of the date of that agreement in principle,
              documents or communications between Netsmart and Plum are
              outside the common interest as defined by Netsmart.
              Regardless of whether Netsmart has a valid common interest


                                              2
     CASE 0:19-cv-01684-MJD-TNL Document 109 Filed 05/29/20 Page 3 of 4



              with Plum while Plum and Netsmart have been involved in
              litigation against MatrixCare, Netsmart should be required to
              produce documents outside the temporal limitations of its
              defined common interest.

(ECF No. 75, p. 17). Furthermore, Plaintiff asked the Court to overrule Defendant’s

“reliance” on the common interest doctrine not just as to those requests that related to the

forensic captures, but with respect to “any of MatrixCare’s other discovery requests.” (ECF

No. 75, p. 18). Thus, it was appropriate for the Court to consider when the common interest

privilege began and ended, and to rule on whether that privilege applied to discovery

requests beyond those related to the forensic captures.

       Second, the affidavit cited by Defendant does not constitute a compelling reason to

permit a motion for reconsideration. The affidavit was filed one day before the hearing in

response to Plaintiff’s reply brief, which focused only on whether certain materials were

protected by the attorney/client privilege. At no point did Defendant argue that the affidavit

established the common interest privilege attached at a time different than that argued by

Plaintiff. Defendant cannot now, in a request to move for reconsideration, raise an

argument that it could have brought in responding to Plaintiff’s motion to compel. Eldredge

v. City of Saint Paul, No. 09-cv-2018, 2010 WL 11561278, at *6 (D. Minn. Mar. 4, 2010).

The Court will deny the request to file a motion for reconsideration for this reason as well.

       Therefore, based on the foregoing, and all the files, records, and proceedings herein,

IT IS HEREBY ORDERED that:

   1. The Court’s May 12, 2020 Order is amended so that the motion to compel
      production of documents and information shared between Plum and Netsmart is
      granted with respect to documents and information shared before litigation



                                              3
    CASE 0:19-cv-01684-MJD-TNL Document 109 Filed 05/29/20 Page 4 of 4



      commenced between Plum and MatrixCare and after the settlement agreement
      between Plum and MatrixCare was finalized.

   2. The request to file a motion for reconsideration is DENIED.

   3. All prior consistent orders remain in full force and effect.

   4. Failure to comply with any provision of this Order or any other prior consistent
      order shall subject the non-complying party, non-complying counsel and/or the
      party such counsel represents to any and all appropriate remedies, sanctions and the
      like, including without limitation: assessment of costs, fines and attorneys’ fees and
      disbursements; waiver of rights to object; exclusion or limitation of witnesses,
      testimony, exhibits, and other evidence; striking of pleadings; complete or partial
      dismissal with prejudice; entry of whole or partial default judgment; and/or any
      other relief that this Court may from time to time deem appropriate.




Date: May 29, 2020                                      s/ Tony N. Leung
                                                 Tony N. Leung
                                                 United States Magistrate Judge
                                                 District of Minnesota

                                                 MatrixCare Inc. v. Netsmart
                                                 Technologies, Inc.
                                                 No. 19-cv-1684 (MJD/TNL)




                                             4
